DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 20-23 are pending in the instant invention.  According to the Amendments to the Claims, filed September 7, 2021, claims 20-23 were amended and claims 1-19 were cancelled.

Status of Priority

	This invention is a Continuation (CON) of International Application No. PCT/EP2016/073962, filed October 7, 2016, which claims priority under 35 U.S.C. § 119(a-d) to: a) EP 16174710.0, filed June 16, 2016; and b) EP 15189163.7, filed October 9, 2015.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, with traverse, in the reply filed on April 29, 2021, is acknowledged: a Group II - claims 20-23.
	Similarly, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on October 30, 2020.
	Likewise, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in either the Non-Final Rejection, mailed on October 30, 2020, or the Final Rejection, mailed on June 7, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed September 7, 2021.
	Thus, a third Office action and prosecution on the merits of claims 20-23 is contained within.

Reasons for Allowance

	Claims 20-23 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to a method for inhibiting phosphoinositide-3-kinase activity in a human in need thereof, as recited in claim 20.
	Consequently, the methodical step that is not taught or fairly suggested in the prior art is the step of administering to the human a therapeutically effective amount of (R)-8-(l-((3-fluoro-phenyl)amino)ethyl)-N-(2-hydroxyethyl)-2-morpholinoquinoxaline-6-carboxamide, or a pharma-ceutically acceptable addition salt thereof.  This methodical step is present in the method for inhibiting phosphoinositide-3-kinase activity in a human in need thereof, as recited in claim 20.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.


Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following is a statement of examiner’s amendment to the record:

	In claim 20, the entire text:
	has been deleted and replaced with the following:
---“	A method for inhibiting phosphoinositide-3-kinase activity in a human in need thereof, comprising administering to the human a therapeutically effective amount of a compound of the following formula:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,

or a pharmaceutically acceptable addition salt thereof.”---

	In claim 22, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 21, wherein the disease or condition is a cancer.”---

	In claim 23, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 22, wherein the cancer is prostate cancer.”--- .


Mr. Timothy E. Tracy (Reg. No. 39,401) on September 9, 2021.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624